177 S.E.2d 882 (1970)
277 N.C. 444
Jack Carr STUBBLEFIELD, Deceased Employee; Mr. and Mrs. Harvey Stubblefield, Parents, Plaintiffs,
v.
WATSON ELECTRICAL CONSTRUCTION COMPANY, and The Travelers Insurance Company, Defendants.
No. 39.
Supreme Court of North Carolina.
December 16, 1970.
*884 Gene C. Smith, Raleigh, for defendant appellants.
Bryant, Lipton, Bryant & Battle, by Victor S. Bryant, Jr., Durham, for claimant appellees.
LAKE, Justice.
The deceased was sent to the room, wherein the conveyor was in operation, by his employer for the purpose of performing the duties of his employment. At the instant of the accident, he was standing at a place at which it was proper for him to wait for his foreman to descend from a ladder in order that the two of them might proceed with the work to which they had been assigned by their employer. His work carried him to that place and, while waiting there for the descent of the foreman, he was performing his duties. Thus the accident occurred in the course of his employment. Clark v. Burton Lines, 272 N.C. 433, 158 S.E.2d 569; Howell v. Standard Ice & Fuel Co., 226 N.C. 730, 40 S.E.2d 197.
An accident arises out of the employment if there is a causal relation between the accident and the employment. There is such a causal relationship when, as here, the duties of the employment require the employee to be in a place, at which he is exposed to a risk of injury to which he would not otherwise be subject, and while there, he is injured by an accident due to the peculiar hazard of that location. Clark v. Burton Lines, supra; Allred v. Allred-Gardner, Inc., 253 N.C. 554, 117 S.E.2d 476; Bolling v. Belk-White Co., 228 N.C. 749, 46 S.E.2d 838; Howell v. Standard Ice & Fuel Co., supra; Brown v. Carolina Aluminum Co., 224 N.C. 766, 32 S.E.2d 320.
Had the deceased employee, while standing at the foot of the ladder waiting for his foreman to join him in order to continue the work in which they were engaged, inadvertently stepped into contact with the conveyor, the requisite causal relation between the employment and the accident would be clear. His idly flicking objects off the conveyor or the rollers, while so waiting for the foreman, was not a stepping aside from his employment. He was still engaged in the only duty then required of him by his employment, namely, waiting for his foreman. Clark v. Burton Lines, supra; Howell v. Standard Ice & Fuel Co., supra. His act of striking at the objects on the moving conveyor belt with the pliers was negligence, but negligence in the performance of his duty of waiting for his foreman does not bar the right to compensation for the resulting accident. Allred v. Allred-Gardner, Inc., supra; Howell v. Standard Ice & Fuel Co., supra; Archie v. Greene Bros. Lumber Co., 222 N.C. 477, 23 S.E.2d 834.
The finding of the Commission that the accident arose out of the employment is supported by evidence and is therefore conclusive upon appeal. Henry v. A. C. Lawrence Leather Co., 231 N.C. 477, 57 S.E.2d 760; Brown v. Carolina Aluminum Co., supra.
Affirmed.